DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) document submitted on July 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
2. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.


Claim(s) 11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 11 defines a  program embodying functional descriptive material.  However, the claim does not define a computer-readable medium or memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  That is, the scope of the presently claimed  program can range from paper on which the program is written, to a program simply contemplated and memorized by a person.  





Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

       Claims 1,7,8,9,10,11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Balasubramanian et al.  (US Pub. No.: US 2018/0041696 A1). 
	Regarding claim 1, Balasubramanian et al. discloses an imaging device (Fig. 4; Para 63; camera) comprising:
          an assistant control unit (Para 64; functional components 400 such as input module 410, processor 412 and settings module 414) that determines, on a basis of user's proficiency level information regarding imaging (Para 84; smart camera first enabling shared enhancement image mode ) , an item presented to assist the imaging (  Para 84; the IES computes suggested settings and derives other instructions to be provided to the user. The IES sends the “recommended camera configurations” and user instructions to the camera through wireless internet (step 816). The “smart camera” receives the commands and adjusts the camera settings such as aperture, shutter speed, focal length, flash duration, etc. (step 818).) ; 
and a presentation unit that presents item information, which is information regarding the item, to the user ( Para 49, 64; display; functional components 400; using the camera adjustment rules in rule-base, the IES computes suggested settings and derives other instructions to be provided to the user. The IES sends the 
           Regarding claim 7, Balasubramanian et al. discloses the imaging device according to claim 2, further comprising a proficiency level calculation unit that calculates the proficiency level information by comparing a captured image and the reference image ( Para 79;  comparison of a candidate image of a user's device against a database of previously saved images of other devices (step 604). The previously saved image and corresponding context metadata is selected from the database corresponding to the previously saved image (step 606). The stored context metadata is provided to the user's device, such that the user's device is selectable to change a device setting (including configuration and location information, as per a specific scenario) to match the device setting generating the previously saved image).
	Regarding claim 8, Balasubramanian et al. discloses the imaging device according to claim 7, wherein the proficiency level calculation unit also calculates the proficiency level information on a basis of a situation of the imaging ( Para 81-84;  the device uploads a candidate image (or/and corresponding metadata) through the network according to a preexisting program. The system then analyzes the candidate image to extrapolate device setting(s) by consulting one or more analytical models (step 708). The system chooses the best fit saved image/corresponding context metadata by various analytics (step 710), and including the various contextual settings 712). Once the configuration and context settings are determined, the user is notified of the device recommendation(s) in step 714, and the device's setting(s) is changed (step 718). The user is then free to take a final image with the updated configuration settings now in place on his device (step 720). The new image/new image context metadata is then uploaded through the network in step 722, and the system then goes again to work analyzing the submitted image with the new setting(s) (step 724).) .
	Regarding claim 9, Balasubramanian et al. discloses the imaging device according to claim 1, wherein the item includes at least one of an item regarding an image composition, an item regarding imaging processing setting, or an item regrading an accessory used in imaging processing (Para 84; the IES computes suggested settings and derives other instructions to be provided to the user. The IES sends the “recommended camera configurations” and user instructions to the camera through wireless internet (step 816). The “smart camera” receives the commands and adjusts the camera settings such as aperture, shutter speed, focal length, flash duration, etc. (step 818).  the user, optionally, requests for a post-photography image enhancement function. In step 830, the image is digitally altered to match the quality of a pre-stored image. In a final step 832, the final, final image is sent down to the user's camera).
      Regarding claim 10, the subject matter of claim 10 is similar to the subject matter of claim 1; therefore, claim 10 is rejected for the same reasons as set forth in claim 1. 
        Regarding claim 11, the subject matter of claim 11 is similar to the subject matter of claim 1; therefore, claim 11 is rejected for the same reasons as set forth in claim 1 (  . 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al.  (US Pub. No.: US 2018/0041696 A1), in view of Chi et al. (US Pub. No.: US 2018/0249083 A1).	
	Regarding claim 2, Balasubramanian et al. does not disclose the imaging device according to claim 1, wherein the presentation unit presents a reference image, which is an image to be used as reference in the imaging, to the user together with the item information corresponding to the reference image, or presents the reference image to the user as the item information.
	Chi discloses the presentation unit (Para 109; display unit 151) presents a reference image, which is an image to be used as reference in the imaging (Figs. 11A, 11B; Para 364; guide object 1151 selected may be displayed on the preview screen and it may be a guide photo , to the user together with the item information corresponding to the reference image, or presents the reference image to the user as the item information (Para 365-369;the controller 180 may overlap and display the guide object 1151 and the preview picture 1174 on the preview screen 1171. ).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display both reference image and preview image on the screen as disclosed in Chi for image capture using the device disclosed in Balasubramanian et al. in order to take image when the subject of preview image matches conditions of guide object in the reference image in order to provide image with good composition and angles. 
Regarding claim 3, Balasubramanian et al. does not disclose the imaging device according to claim 2, wherein the presentation unit presents a plurality of the reference images to the user together with the item information corresponding to the reference image, or presents the reference images to the user as the item information. 
Chi discloses the imaging device according to claim 2, wherein the presentation unit presents a plurality of the reference images to the user together with the item information corresponding to the reference image, or presents the reference images to the user as the item information (Figs. 11A, 11B; Para 358-364;    the 
The acquired guide objects may be displayed on a search guide list 1150. If the guide object 1151 included in the search guide list 1150 is selected, the controller 180 may display a guide overlapping screen 1170 as shown in FIG. 11b; wherein the reference images themselves include information about object position and imaging angle etc. ) . 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display multiple reference images on the screen as disclosed in Chi for the device disclosed in Balasubramanian et al. in order to select guide object from the reference images that have a shape similar to that of a subject, the picture of which is currently taken to provide better guidance to match the object position in the image for better image composition and angles. 
Regarding claim 4, Balasubramanian et al. does not disclose the imaging device according to claim 2, wherein the presentation unit presents a live view image to the user together with the reference image.
Chi discloses the presentation unit presents a live view image to the user together with the reference image (Figs. 11A, 11B; abstract; claim 1;  Para 364-369; The guide overlapping screen 1170 may include a preview screen 1171 and a previously taken image 1173 located below the preview screen 1171.A guide object 1151 selected in FIG. 11a may be displayed on the preview screen 1171. The guide object 1151 may be a guide photo. Preview picture can be automatically taken when a shape of the subject matches a shape of the guide objected by at least one reference value).

Regarding claim 5, Balasubramanian et al. does not disclose the imaging device according to claim 4, further comprising a reference image acquisition unit that acquires the reference image from inside or outside the device on a basis of the live view image.
Chi discloses the imaging device according to claim 4, further comprising a reference image acquisition unit (Fig. 1A; controller 180; Para 77 typically functions to control overall operation of the mobile terminal 100) that acquires the reference image from inside or outside the device on a basis of the live view image (Figs. 10A, 10B, 11A;  11B; Para 232, 357-367; The controller 180 may extract photos most recommended by persons from among the searched photos and acquire guide objects corresponding to the extracted photos. The acquired guide objects may be displayed on a search guide list 1150. If the guide object 1151 included in the search guide list 1150 is selected, the controller 180 may display a guide overlapping screen 1170 as shown in FIG. 11b. The controller 180 may display the taken image 1175 corresponding to the preview picture 1174 on the lower end of the preview screen 1171, if the camera button 601 is selected.
The taken image 1175 may be provided through the gallery application.) .


      Regarding claim 6, Balasubramanian et al. does not disclose the imaging device according to claim 5, wherein the reference image acquisition unit includes a scene estimation unit that estimates a scene of the imaging on a basis of the live view image, and the reference image is acquired from inside or outside the device on a basis of the scene estimated by the scene estimation unit. 
         Chi discloses the imaging device according to claim 5, wherein the reference image acquisition unit includes a scene estimation unit that estimates a scene of the imaging on a basis of the live view image (Para 232, 419;   the guide object may be recommended by the artificial intelligence unit 130 based on the shape of a subject included in the preview picture ) , and the reference image is acquired from inside or outside the device on a basis of the scene estimated by the scene estimation unit (  Para  340; 422-428; The artificial intelligence unit 130 may display the selected guide image 1620 on the preview screen 1610. The guide image 1620 may be displayed to overlap the preview picture 1610. Generating a guide using photos stored through a 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select reference image based on shape of a subject by artificial intelligence unit as disclosed in Chi for the device disclosed in Balasubramanian et al. in order to accurately generate object guide and assist user to take images with better composition and quality.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696